Citation Nr: 0709310	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
transient ischemic attacks, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to August 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
January 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's diabetes has not manifested episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider; there has not been progressive loss 
of weight or strength; his transient ischemic attacks are 
rare and brief.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
diabetes mellitus with transient ischemic attacks have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in February 2005, subsequent to 
its initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any other outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such available evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in September 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran's diabetes is rated pursuant to 38 C.F.R. § 
4.120, Diagnostic Code 7913, which provides that a 60 percent 
disability rating is warranted when control of the diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913. 38 C.F.R. § 4.119, Note (1) (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service connection and a 40 percent disability rating were 
granted for the veteran's diabetes mellitus in an April 1993 
rating decision, effective September 1, 1992.  An increased 
rating of 60 percent was granted in an April 1998 rating 
decision, effective May 12, 1997.  The veteran has also been 
granted service connection for diabetic neuropathy of each 
lower extremity.  Those disabilities are assigned separate 
ratings of 10 percent, which are not at issue in this appeal.

The current claim for an increased rating was received in 
September 2000.  The medical evidence shows that the veteran 
underwent outpatient VA treatment, as well as some private 
treatment, for his diabetes mellitus.  These treatment 
records establish that the veteran's diabetes has required 
the use of an insulin pump to deliver multiple doses of 
insulin each day.  VA Medical Center (VAMC) records also show 
that the veteran has consistently denied experiencing weight 
changes as a result of his diabetes.

The veteran was afforded a VA examination in September 2001 
to determine the severity of his diabetes.  He reported a 
history of 2 transient ischemic attacks which resolved in one 
to two hours.  The veteran reported that he had visited the 
emergency room once for high sugar, but was sent home after 
being provided medication.  The examiner found that the 
veteran had a history of diabetes with questionable control 
and, like all diabetics, experienced neuritis in the calves 
with loss of cold sensation.

The record also contains a November 2002 letter from the 
veteran's private physician, Dr. R., noting that the veteran 
requires more than one insulin injection per day, is on a 
restrictive diet, requires regulation of his occupational and 
recreational activities, and experiences episodes of 
hypoglycemia.  In addition, Dr. R. stated that the veteran 
may require hospitalizations if he develops ketoacidosis or 
severe hypoglycemic reactions, but he does not state that the 
veteran has currently required such hospitalization or has 
experienced such episodes. 

The Board notes that while the evidence establishes that the 
veteran requires more than one daily injection of insulin, a 
restricted diet, and regulation of his activities, these 
requirements are the basis for the currently assigned 
evaluation of 60 percent.  The record contains no medical 
evidence that he has been hospitalized for episodes of 
ketoacidosis or hypoglycemic reactions at least three times 
in any year pertinent to this claim.  In this regard, the 
Board notes that while VAMC records show that the veteran 
reported to the emergency room in October 2004 and January 
2005, these visits were for the purposes of acquiring 
syringes and insulin refills, and were not for the treatment 
of any diabetic symptoms or manifestations.  In addition, the 
veteran's diabetes has not resulted in the need for weekly 
visits to a diabetic care provider, nor does the medical 
evidence establish that he has experienced progressive loss 
of weight and strength.  Therefore, the disability does not 
warrant a rating in excess of 60 percent under the schedular 
criteria.  In addition, the rare and brief transient ischemic 
attacks are not of such a nature or frequency to warrant a 
separate compensable rating. 

In sum, the medical evidence of record establishes that the 
veteran's diabetes mellitus manifests symptoms that more 
nearly approximate the criteria contemplated by the currently 
assigned 60 percent disability rating.  The Board has 
considered the benefit-of-the-doubt doctrine; however, since 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected diabetes mellitus and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for diabetes mellitus with 
transient ischemic attacks is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


